Exhibit 10-e-11

[Director Name]
Grant Date: [DATE]
Restricted Shares Granted: [NUMBER OF SHARES]
Vesting: 100% after 3 Years
Director




MERITOR, INC.
2010 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
In accordance with Section 11 of the 2010 Long-Term Incentive Plan, as amended
and restated (the “Plan”), of Meritor, Inc. (the “Company”), and your election
pursuant thereto, the number of shares of Common Stock of the Company specified
above have been granted to you as of the date listed above (“Grant Date”) as
restricted shares (“Restricted Shares”). By accepting such award (the “Award”),
you agree to the terms and conditions of this restricted stock agreement (this
“Agreement”). All capitalized terms used herein and not otherwise defined will
have the meanings set forth in the Plan.
1.
Earning of Restricted Shares

(a)    Except as otherwise provided in this Agreement, you will be deemed to
have earned the Restricted Shares on the earlier of (1) the third anniversary of
the Grant Date provided that you continue to serve as a member of the Board for
the period from the Grant Date through third anniversary of the Grant Date (the
“Vesting Period”), and (2) the date of your death, Disability or Qualifying
Termination.
(b)    If you resign from the Board or cease to be a member of the Board by
reason of the antitrust laws, compliance with the Company’s conflict of interest
policies, or other circumstances that the Board determines not to be adverse to
the best interests of the Company prior to the third anniversary of the Grant
Date, the Board may, upon resolution, determine that the Restricted Shares will
be deemed earned on the date of such termination of membership on the Board.
(c)    If your membership on the Board terminates for any reason that is not
described in Section 1(a) above, or for any reason described in Section 1(b)
above and the Board does not determine that the Restricted Shares will be deemed
fully earned upon such termination, in either case prior to the last day of the
Vesting Period, then your Restricted Shares under this Agreement will be
immediately cancelled and forfeited and you will have no further rights to the
Restricted Shares granted pursuant to this Agreement.
2.
Retention of Certificates for Restricted Shares

Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Common
Stock, other securities of the Company or securities of another entity (“Stock
Dividends”), will be delivered to and held by the Company, or such Restricted
Shares or Stock Dividends will be registered in book entry form, subject to the
Company’s instructions, until you have earned the Restricted Shares in
accordance with the provisions of Section 1. To facilitate implementation of the
provisions of this Agreement, you undertake to sign and deposit with the
Company’s Office of the Secretary a Stock Transfer Power in the form of
Attachment 1 hereto with respect to the Restricted Shares and any Stock
Dividends thereon.
3.
Dividends and Voting Rights


CPAM: 6174070.1

--------------------------------------------------------------------------------




Notwithstanding the retention by the Company of certificates (or the right to
give instructions with respect to shares held in book entry form) for the
Restricted Shares and any Stock Dividends, you will be entitled to receive any
dividends that may be paid in cash on, and to vote, the Restricted Shares and
any Stock Dividends held by the Company (or subject to its instructions) in
accordance with Section 2, unless and until such shares have been forfeited in
accordance with Section 5.
4.
Delivery of Earned Restricted Shares

As promptly as practicable after you will have been deemed to have earned the
Restricted Shares in accordance with Section 1, the Company will deliver to you
(or in the event of your death, to your estate or any person who acquires your
interest in the Restricted Shares by bequest or inheritance) the Restricted
Shares, together with any Stock Dividends then held by the Company (or subject
to its instructions).
5.
Forfeiture of Unearned Restricted Shares

Notwithstanding any other provision of this Agreement, if at any time it becomes
impossible for you to earn any of the Restricted Shares in accordance with this
Agreement, then all the Restricted Shares, together with any Stock Dividends,
then being held by the Company (or subject to its instructions) in accordance
with Section 2 will be forfeited, and you will have no further rights of any
kind or nature with respect thereto. Upon any such forfeiture, the Restricted
Shares, together with any Stock Dividends, will be transferred to the Company.
6.
Transferability

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Restricted Shares and any Stock Dividends will
be deliverable, during your lifetime, only to you.
7.
Interpretations and Determinations

All interpretations, determinations and other actions by the Committee not
revoked or modified by the Board will be final, conclusive and binding upon all
parties.


8.
Withholding and Sale of Shares for Taxes

The Company shall have the right, in connection with the delivery of the
Restricted Shares and any Stock Dividends subject to this agreement, (i) to
deduct from any payment otherwise due by the Company to you or any other person
receiving delivery of the Restricted Shares and any Stock Dividends an amount
equal to any taxes required to be withheld by law with respect to such delivery,
(ii) to require you or any other person receiving such delivery to pay to it an
amount sufficient to provide for any such taxes so required to be withheld or
(iii) to sell such number of the Restricted Shares and any Stock Dividends as
may be necessary so that the net proceeds of such sale shall be an amount
sufficient to provide for any such taxes so required to be withheld.
9.
No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is discretionary and the
Company may amend, cancel or terminate the Plan at any time; (b) the grant of
the Restricted Shares is a one-time benefit offered to you and does not create
any contractual or other right for you to receive any grant of restricted share
units or benefits under the Plan in the future; (c) future grants, if any, will
be at the sole discretion of the Company, including, but not limited to, the
timing of any grant, the number of shares and forfeiture provisions; and
(d) your participation in the Plan is voluntary.

2
CPAM: 6174070.1

--------------------------------------------------------------------------------




The value of your Restricted Shares is an extraordinary item of compensation
outside the scope of your service contract, if any. As such, your Restricted
Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
10.
Section 409A

(a)This Agreement is intended to be exempt from Section 409A of the Code and the
regulations and other guidance related thereto (“Section 409A”) and, to the
maximum extent permitted, this Agreement will be interpreted in accordance with
such intention. Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that the Plan or any amounts
payable under this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Agreement.
(b)To the extent that any amount payable under this Agreement constitutes an
amount payable or benefit to be provided under a "nonqualified deferred
compensation plan" (as defined in Section 409A) that is not exempt from Section
409A, and such amount is payable as a result of a Separation from Service and
you are a "specified employee" (as defined and determined under Section 409A and
any relevant procedures that the Company may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment or delivery of shares will not be made
to you until the day after the date that is six (6) months following your
Separation from Service, at which time all payments that otherwise would have
been paid to you under this Agreement during that six-month period, but were not
paid because of this paragraph, will be paid in a single lump sum. This
six-month delay will cease to be applicable in the event of your death.
(c)For purposes of this Agreement, “Separation from Service” will have the
meaning set forth in Section 409A and all references to termination of
membership on the Board and similar references will be deemed to be references
to “Separation from Service” within the meaning of Section 409A.
11.    Applicable Law
This Agreement and the Company’s obligation to deliver shares of Restricted
Shares and any Stock Dividends hereunder will be governed by and construed and
enforced in accordance with the laws of Indiana and the federal laws of the
United States.
12.    Entire Agreement
This Agreement and the Plan embody the entire agreement and understanding
between the Company and you with respect to the Restricted Shares, and there are
no representations, promises, covenants, agreements or understandings with
respect to the Restricted Shares other than those expressly set forth in this
Agreement and the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan will govern.

3
CPAM: 6174070.1

--------------------------------------------------------------------------------




This Agreement is effective as of the Grant Date, and is executed as of the
respective dates set forth below.
MERITOR, INC.




By:______________________________
Vernon G. Baker, II
Senior Vice President, General Counsel and Secretary




Attachment 1 - Stock Transfer Power




Executed as of _____________ ___, 2014


Agreed to this __ day of __________, 2014




_______________________________
[Name of Director]




Address:




Social Security Number:



4
CPAM: 6174070.1

--------------------------------------------------------------------------------




Attachment 1


STOCK TRANSFER POWER SEPARATE FROM CERTIFICATE


FOR VALUE RECEIVED, I, _________, hereby sell, assign and transfer unto Meritor,
Inc. (the “Company”) (i) the [NUMBER] shares of the Common Stock of the Company
standing in my name on the books of the Company evidenced by certificates or by
book entry, granted to me on [DATE] as Restricted Shares pursuant to the
Company’s 2010 Long-Term Incentive Plan, as amended and restated; and (ii) any
additional shares of the Company’s Common Stock, other securities issued by the
Company or securities of another entity (“Stock Dividends”) distributed, paid or
payable on or in respect of the Shares and Stock Dividends during the period the
Shares are held by the Company pursuant to a certain Restricted Stock Agreement
effective as of [DATE] and executed as of the dates set forth thereon with
respect to the Shares; and I do hereby irrevocably constitute and appoint
_______________________________________ attorney with full power of substitution
in the premises to transfer the Shares on the books of the Company.


Dated:                






____________________________
(Signature)





5
CPAM: 6174070.1